Citation Nr: 0907814	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  06-09 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA 
compensation benefits, in the calculated amount of $239, 
385.60.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The Veteran served on active duty from April 1952 to October 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 decision by the Committee 
on Waivers and Compromises (Committee) of the Department of 
Veterans Affairs (VA) Regional Office (RO), located in St. 
Petersburg, Florida.  In its decision, the Committee 
determined that the Veteran was not entitled to waiver of 
recovery of an overpayment of VA pension benefits because 
recovery of the debt was precluded due to a showing of bad 
faith.  .

A Board hearing was requested initially requested in this 
case in March 2006; however, that request was withdrawn in 
April 2006.  


FINDINGS OF FACT

1.  The Veteran was initially awarded VA compensation 
benefits effective from October 1967.  In a rating action 
issued in July 1977, the RO granted entitlement to a total 
disability evaluation based on individual unemployability due 
to service-connected disabilities (TDIU), effective from 
November 1976.  

2.  Letters from VA including those issued in September 1989, 
November 1992, and October 2001, informed the Veteran of 
amendments to his compensation benefits and included the 
enclosure of VA Form 21-8764, containing important 
information about rights to receive benefits.  

3.  VA Form 21-8764, entitled "Disability Compensation Award 
Attachment -- Important Information," provides notice of 
conditions affecting the right to payment of benefits, 
including noting that it is the responsibility of the veteran 
to "immediately" notify VA in writing of any change of 
address and that benefits would be reduced upon incarceration 
in a penal institution in excess of 60 days for conviction of 
a felony.

4.  VA received notice in July 2002 that the Veteran was 
incarcerated.  Subsequent notice revealed that the Veteran 
had been incarcerated based upon felony convictions for 2nd 
degree murder (committed in 1986) and robbery with a firearm 
or deadly weapon (committed in 1990) for which he was 
incarcerated beginning in September 1992 and had a life 
sentence.

5.  In October 2002, VA notified the Veteran of the proposal 
to reduce his benefits based on the 61st day of his 
incarceration.  A subsequent notice letter, dated in December 
2002, informed the Veteran that the proposed reduction in his 
benefits resulted in an overpayment in the amount of $239, 
385.60.  

6.  The disability compensation overpayment indebtedness in 
the calculated amount of $239, 385.60 was validly established 
and represents an accurate figure as confirmed by an audit of 
the Veteran's account.

7.  The Veteran deliberately attempted to conceal his 
incarceration for a felony and for approximately a 10 year 
period while imprisoned, continued to receive a full 
compensation award to which he was not entitled; this 
misrepresentation shows an intent to seek an unfair advantage 
at the expense of the government.

8.  The Veteran acted in bad faith in creation of the 
overpayment.


CONCLUSION OF LAW

1.  The Veteran's award of compensation was properly reduced 
to the 10 percent rate on the 61st day following his 
incarceration for a felony creating an overpayment in the 
amount of $239, 385.60.  38 U.S.C.A. §§ 1114(a), 5107, 5313, 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.665 (2008).

2.  Waiver of recovery of overpayment of VA disability 
benefits in the calculated amount of $239, 385.60 is 
precluded by reason of bad faith on the part of the Veteran.  
38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.962, 1.963, 
1.965 (2007); Reyes v. Nicholson, 21 Vet. App. 370 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The notice and duty to assist provisions of the Veterans 
Claims Assistance Act of 2000 (see 38 U.S.C.A. §§ 5103, 
5103A) do not apply to waiver claims.  Barger v. Principi, 16 
Vet. App. 132 (2002).  There are, however, other due process 
requirements that are applicable in waiver of overpayment 
issues.

Once VA has determined there is a debt, the debtor must be 
advised of the fact of the debt and may dispute its existence 
or amount, as well as requesting waiver of it.  Schaper v. 
Derwinski, 1 Vet. App. 430, 434 (1991).  If the debtor in any 
way disputes the existence of the debt, the RO must review 
the accuracy of the debt determination and, if the debtor is 
unsatisfied, he may appeal.  Id., see also 38 C.F.R. § 1.911 
(2007); VAOPGCPREC 6-98 (April 24, 1998).  The RO fully 
complied with these requirements.  It reviewed the accuracy 
of its debt determination and advised the Veteran of the 
findings of a payment audit in a January 2006 letter.  The 
audit revealed that the amount of the debt was proper.  
38 U.S.C.A. § 5302 requires that VA notify a payee of VA 
benefits of a debt owed by the payee to VA due to payment or 
overpayment of the benefits and, as part of that 
notification, of the right to submit an application for 
waiver of the indebtedness and of the procedures for 
submitting the application.  38 U.S.C.A. § 5302(a); see 
38 C.F.R. § 1.963(b) (procedures for applying for waiver).  
The Veteran received such notice.

All available pertinent evidence has been sought/obtained, as 
possible.  The RO requested from the Veteran pertinent 
evidence as well as a financial status report, and his 
replies, including financial status reports, statements and 
argument have been received.  The RO has explained to the 
Veteran the bases for denial of the claim, and afforded him 
the opportunity to present information and evidence in 
support of the claim.



Factual Background

The Veteran has been in receipt of VA compensation benefits 
effective from October 1967.  In a rating action issued in 
July 1977, the RO granted entitlement to a total disability 
evaluation based on individual unemployability due to 
service-connected disabilities (TDIU), effective from 
November 1976 and the Veteran was advised of this decision in 
correspondence from VA issued in August 1977.  The file 
contains correspondence from VA to the Veteran dated in 
February 1981 advising him that his disability compensation 
award had been amended to include additional benefits for his 
spouse and children.  He was informed that any change in the 
number or status of his dependents must be promptly reported 
to VA.  

The Veteran was also advised of amendments to his VA 
disability payment amounts in letters from VA dated in 
September 1989 and November 1992.  In October 2001, the 
Veteran was advised that his disability compensation award 
had been amended, specifically, reduced due to the death of 
his dependent spouse (it appears that this resulted in an 
overpayment of $242.00, which was resolved).  All of the 
aforementioned letters were sent to the Veteran at a PO Box 
in Seminole, Florida.  Enclosed with all of the 
aforementioned correspondence was VA Form 21-8764, which 
includes the following information:

WHAT CONDITIONS AFFECT THE RIGHT TO PAYMENTS

5.  Benefits will be reduced upon incarceration in a Federal, 
State, or local penal institution in excess of 60 days for 
conviction of a felony.  The amount not payable may be 
apportioned to a spouse, dependent children, or parents. 

8.  The law provides severe penalties which include fine or 
imprisonment, or both, for the fraudulent acceptance of any 
payment to which you are not entitled.

Form 21-8764 also instructed that VA be notified immediately 
of any change of address.

The file contains an information disclosure form dated in 
July 1992, reflecting that information including the 
veteran's DD 214 Form, a 1977 rating decision and award 
letters from 1989 and thereafter had been requested from the 
Florida Department of Corrections for use in a pre-sentencing 
hearing.  

In July 2002, VA received information through a matching 
process reflecting that the Veteran been incarcerated since 
September 1, 1992, and was sentenced to life imprisonment due 
to offenses listed as 2nd degree murder (committed in 1986) 
and robbery with a firearm or deadly weapon (committed in 
1990).  

In correspondence from VA dated in early October 2002, the 
Veteran was advised that VA had received evidence that 
indicated that he was incarcerated due to a felony 
conviction.  The Veteran was advised of the provisions of 
38 C.F.R. § 3.665 which provide that: a recipient who is 
incarcerated in a federal, state, or local penal institution 
in excess of 60 days for conviction of a felony committed 
after October 7, 1980, and has a combined rating of 20 
percent or more shall be paid compensation at the rate of 10 
percent payable beginning on the 61st day of incarceration.  
38 U.S.C.A. §§ 5313, 1114; 38 C.F.R. § 3.665.  He was 
informed that his compensation benefits would be reduced (to 
the 10% rate) effective from October 31, 1992, and that 
before the adjustment was made, he had 60 days to respond.  

In correspondence from VA dated in December 2002, the Veteran 
was notified that his monthly entitlement amount was reduced 
effective from October 31, 1992, due to his incarceration and 
that the adjustment had resulted in an overpayment of 
benefits.  In correspondence issued to the Veteran later in 
December 2002 from the VA Debt Management Center, the veteran 
was advised that an overpayment in the amount of $239, 385.60 
had been created.  The Veteran expressed disagreement with 
the creation of the debt and requested a waiver. 

In a determination issued by VA in July 2004, the request for 
waiver of indebtedness in the amount of $239, 385.60 was 
denied and in fact precluded based upon a finding of bad 
faith on the part of the Veteran.  The Veteran was notified 
of this decision and of his appellate right in correspondence 
issued to him in July 2004.

The file contains financial status reports completed by the 
Veteran dated in January 2004 and December 2004 reflecting 
that he had no income, no expenses and some listed debt.  The 
Veteran reported that he was a widower and had no dependents.  
The Veteran also reported that he had been discharged from 
bankruptcy in 1978 and indicated that a lien had been placed 
on his inmate account.

A full audit of the Veteran's account was undertaken and the 
findings were issued to him in correspondence from VA dated 
in January 2006.  It was determined that the debt was 
properly established and the amount of the debt, $239, 385.60 
was correct.  VA explained that the overpayment/debt was 
created because the Veteran did not notify VA of his 
incarceration and that as a result of this fact, it became 
necessary to retroactively amend the VA compensation award to 
reduce compensation to the 10% rate effective the 61st day 
after conviction, or October 31, 1992, pursuant to 38 C.F.R. 
§ 3.665.

Legal Analysis

The Veteran's overpayment arises from the discovery made in 
July 2002 that he had been incarcerated since September 1992 
in conjunction with a felony conviction.  For the reasons 
that follow, the Board concludes that the debt was properly 
created and that waiver is barred by evidence of bad faith in 
the creation of the debt.

	Creation of the Overpayment

The Veteran has initially questioned the creation of the 
debt.  Issues involving the validity of the debt are implicit 
in the issue of waiver and this matter has been specifically 
addressed by the RO.  Schaper v. Derwinski, 1 Vet. App. 430, 
437 (1991).  Therefore, he is not prejudiced by the Board 
addressing this matter in this decision.  See Mason v. 
Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001).

VA regulations provide that an adjustment to overpayment 
indebtedness may be warranted when the overpayment involved 
sole administrative error in which the veteran neither had 
knowledge of nor should have been aware of the erroneous 
award.  Further, neither the veteran's actions nor his 
failure to act must have contributed to payment pursuant to 
the erroneous award.  38 U.S.C.A. § 5112(b) (9),(10); 38 
C.F.R. § 3.500(b)(1)(2); Jordan v. Brown, 10 Vet. App. 171 
(1997).  

In this case, the Veteran was receiving disability 
compensation benefits - TDIU, at a 100 percent rate effective 
from November 1976, with some periodic adjustments in his 
monthly payment amount as a result of various factors 
including a change in the status of his dependents.  

In July 2002, VA learned through a matching program that the 
Veteran had been incarcerated since September 1992.  The 
Veteran himself had never informed VA of this fact.  In 
October 2002, the Veteran was advised in correspondence that 
VA proposed to reduce his benefits based on the conviction of 
a felony pursuant to the provisions of 38 C.F.R. § 3.665.

Under 38 C.F.R. § 3.665(a), any person who is incarcerated in 
a federal, state, or local penal institution in excess of 60 
days for conviction of a felony shall not be paid 
compensation in excess of the amount specified in 38 C.F.R. § 
3.665(d) beginning on the 61st day of incarceration.  Under 
these provisions, a veteran who has a combined rating of 20 
percent or more shall not be paid compensation in excess of 
the amount payable for a disability evaluated as 10 percent 
disabling beginning on the 61st day of incarceration.  38 
U.S.C.A. § 1114(a).  See also 38 U.S.C.A. § 5313.  The 
provisions of this section are applicable to a person serving 
a period of incarceration for conviction of a felony 
committed after October 7, 1980. 

For an improper creation of the overpayment, there would have 
to be evidence that the veteran was legally entitled to VA 
compensation benefits at the 100 percent disability rate, 
despite his incarceration for a felony since September 1992; 
or, if he was not legally entitled to these benefits during 
this period, then it must be shown that the VA was 
responsible for the erroneous payment of excess benefits.

In this case, there is no dispute that the Veteran's 
incarceration in a penal institution for commission of a 
felony commenced in September 1992.  Under the terms of 
38 U.S.C.A. § 1114(a) (West 2002), October [redacted], 1992, 
the 61st day of incarceration, was the proper date for the 
reduction of his compensation benefits to the 10 percent 
rate.  A VA audit conducted in 2006 determined the difference 
between the amount that the Veteran has been paid since his 
incarceration and the amount that he was legally due because 
of his incarceration for a felony, representing an 
overpayment in the amount of $239, 385.60.  There is no 
evidence that the calculated overpayment and debt in that 
amount is incorrect.

Further, the evidence does not show that the overpayment was 
attributable solely to administrative error by VA.  Moreover, 
a finding of administrative error requires not only error on 
the part of VA, but that the beneficiary is unaware that the 
payments are erroneous.  The Board observes that a request 
for Information Disclosure under the Privacy Act, made in 
1992 by the Florida Department of Corrections might have 
warranted a subsequent follow-up or further inquiry by VA 
regarding the Veteran's status and to that extent only VA was 
arguably minimally implicated in the creation of the debt.  
However, VA had no legal or regulatory duty to make such an 
inquiry and as has been discussed herein, the Veteran bore 
the responsibility to report his incarceration and had been 
repeatedly notified of that fact and of the impact that 
incarceration would have on the payment of VA benefits 
(significant reduction).  Ultimately, although incarcerated 
in September 1992 for a life sentence, the Veteran himself 
never advised VA of this fact, and VA was only notified of 
his incarceration by information received in 2002 pursuant to 
a matching process reflecting that the Veteran had been 
incarcerated for about a decade at that point.  Hence, it is 
clear that the Veteran had knowledge or at minimum should 
have been aware of the erroneous award.  It is equally clear 
that the Veteran's actions/his failure to act contributed to 
payment pursuant to the erroneous award.  38 U.S.C.A. § 
5112(b) (9),(10); 38 C.F.R. § 3.500(b)(1)(2); Jordan v. 
Brown, 10 Vet. App. 171 (1997).  

In view of the above discussion, the Board concludes that the 
overpayment of $239,385.60 was properly created and 
represents that accurate amount of the debt by application of 
38 U.S.C.A. § 5313 (West 2002).

	Waiver

The Veteran contends that the overpayment created/ debt owed 
should be waived.  Prior to consideration of the 
appropriateness of a waiver, the Board must make a threshold 
determination as to whether there is fraud, misrepresentation 
or bad faith on the part of the Veteran in the creation of 
the overpayment.  See 38 C.F.R. § 1.965(b).  Regardless of 
whether or not the originating agency has found fraud, 
misrepresentation, or bad faith so as to act as a bar to 
waiver of an overpayment, the Court has held that the Board 
is required to make such a threshold determination.  Cf. 
Ridings v. Brown, 6 Vet. App. 544, 546 (1994).  If such is 
found, the Board cannot waive the indebtedness by inquiry 
into "equity and good conscience" criteria.  Farless v. 
Derwinski, 2 Vet. App. 555, 556 (1992).

A waiver of recovery of an overpayment of disability pension 
benefits may be authorized in a case in which recovery of the 
overpayment would be against equity and good conscience.  38 
C.F.R. § 1.965(a) (2008).  However, recovery of an 
overpayment of disability compensation benefits may not be 
waived where there is an indication of fraud, 
misrepresentation, or bad faith.  38 U.S.C.A. § 5302(c) (est 
2002); 38 C.F.R. § 1.965(b) (2008).  Bad faith generally is 
an unfair or deceptive dealing by one who seeks to gain at 
another's expense; there need not be an actual fraudulent 
intent, but merely an intent to seek an unfair advantage with 
knowledge of the likely consequences, and a subsequent loss 
to the Government.  38 C.F.R. § 1.965(b)(2) (2008).

Recently, the Court has defined "bad faith" as "unfair or 
deceptive dealing by one who seeks to gain thereby at 
another's expense."  See Reyes v. Nicholson, 21 Vet. App. 
370, 377 (2007).  The Court held that VA's interpretation of 
the statutory term "bad faith" (requiring an affirmative 
showing that (1) the appellant's conduct was undertaken with 
an intent to seek an unfair advantage, (2) with knowledge of 
the likely consequences, and (3) that resulted in a loss to 
the government) is consistent with the legislative intent of 
Congress and not plainly erroneous.  Id.; see also 38 C.F.R. 
§ 1.965(b)(2).  In prior waiver of overpayment cases, the 
Court has found that a discussion by the Board of the 
appellant's knowledge of his need to report income and his 
awareness of the income that he failed to report was 
necessary to a finding that the appellant's failure to report 
income was an intentional act.  See, e.g., Reyes, at 378.  

It is the responsibility of the recipient of VA benefits to 
notify VA of all circumstances which will affect entitlement 
to receive the rate of the benefit being paid, and such 
notice must be provided when the recipient acquires knowledge 
that his income or other circumstances which would affect his 
or her entitlement to receive, or the rate of, the benefit 
being paid.  38 C.F.R. § 3.660(a)(1) (2008).

After consideration of the record and the applicable 
regulatory provisions, it is clear that the Veteran failed to 
report his incarceration based upon a felony conviction and 
did so with the intent to seek an unfair advantage, with 
knowledge of the likely consequences, and with resulting 
substantial loss to the government.  As noted above, the 
Veteran was repeatedly advised that his benefits would be 
reduced upon incarceration in a penal institution in excess 
of 60 days for conviction of a felony.  In fact, the Veteran 
received one such letter after the commission of the felony 
but prior to his sentencing and incarceration and just months 
after his sentencing and incarceration.  See RO's Notice 
Letter to Veteran, dated November 20, 1992.

VA first learned of a change in the Veteran's status about a 
decade after the Veteran's incarceration began, having never 
reported it to VA himself.  Under these circumstances, the 
Board finds the Veteran's failure to report his obvious 
change in address, as well as his having been incarcerated, 
was the direct cause of the overpayment of VA benefits, and 
represents a purposeful intent to conceal this fact and 
willful intention on his part to seek an unfair advantage.  
Specifically, the Board finds that the Veteran had knowledge 
of the likely outcome of his actions.  See Reyes, supra.  He 
was informed by VA on occasions prior and during his period 
of incarceration that compensation benefits would be reduced 
in the event of incarceration for a felony conviction, that 
he had a duty to notify VA of his current address (clearly he 
knew where he was jailed, yet he continued to use a PO Box as 
his address), and of the consequences of his failure to 
comply with these responsibilities.  

The Board turns to whether the Veteran's actions resulted in 
a loss to the government.  The Veteran was convicted of 
felony and sentenced in August 1992.  Once he entered prison 
in September 1992, the Veteran failed to notify VA of the 
imprisonment at any time.  He never provided any indication 
of a change of address or any other information which might 
suggest that he was incarcerated, instead accepting checks at 
the full compensation at a PO Box, which were presumably 
cashed by some outside source.  If not for the prison match 
data received, VA might never have discovered the Veteran's 
imprisonment.  As a result of this misrepresentation, the RO 
continued to pay the Veteran compensation benefits at a rate 
to which he was not entitled for about a decade.  The amount 
of compensation involved (100%) and the amount of time this 
award was improperly received (a decade) are significant and 
support the Board's finding that the veteran's actions have 
lead to a loss to the government.  The third element of "bad 
faith" is met.  See Reyes, supra.

In view of the above, the Board concludes that the Veteran's 
actions constituted bad faith.  Since bad faith in the 
creation of the $239, 385.60 compensation benefits 
overpayment has been shown; waiver of recovery of this amount 
is precluded by law.  38 U.S.C.A. § 5302(c); 38 C.F.R. §§ 
1.962, 1.965.  Hence, the principles of equity and good 
conscience, such as any current financial hardship, are not 
applicable and any such contentions raised in this regard are 
rendered moot.  Bad faith is shown by the preponderance of 
the evidence, and thus the benefit-of-the-doubt rule (38 
U.S.C.A. § 5107(b)) does not apply.  Waiver of recovery of 
overpayment is denied.




ORDER

The overpayment of disability compensation benefits in the 
amount of $239, 385.60 was created as resulted of the 
(unreported) incarceration of the Veteran and represents an 
accurate amount of the debt.  

Waiver of recovery of an overpayment of compensation benefits 
in the amount of $239, 385.60 is denied.



____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


